WILLIAMS, Judge.
Following opening statement to the jury by counsel for appellant, the Green Circuit Court directed a verdict for the ap-pellees. On appeal to this Court appellant designated only certain parts of the record, and did not serve with the designation a concise statement of points on which she intended to rely. Appellees’ motion to dismiss the appeal on the ground a concise statement of points was not served was overruled by this Court. The appellees now argue that the points raised on the appeal are such that, had they been advised of them, they would have filed a counter-designation and brought up other portions of the record. They again insist that the appeal should be dismissed. Upon reconsideration, we agree.
In Knight v. Resolute Insurance Company, Ky., 321 S.W.2d 255, we said:
“Inasmuch as appellant has designated only certain parts of the record in the case for inclusion in the record on appeal, we are dismissing the appeal for failure to serve with the designation a concise statement of points as is required by CR 75.04.”
Taylor v. Warman, Ky., 331 S.W.2d 899; Wallace v. Walters & Keene Motor Company, Ky, 280 S.W.2d 493.
Wherefore, the appeal is dismissed.